Name: 84/183/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 26 March 1984 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1984-03-30

 Avis juridique important|41984D018384/183/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities of 26 March 1984 appointing a Judge to the Court of Justice Official Journal L 087 , 30/03/1984 P. 0024 - 0024*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 26 March 1984 appointing a Judge to the Court of Justice (84/183/Euratom, ECSC, EEC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas Mr Mertens de Wilmars, a Judge of the Court of Justice of the European Communities, tendererd his resignation in a letter dated 8 June 1983 addressed to the President of the Council; Whereas, pursuant to Article 8 of the Protocol on the Statute of the Court of Justice of the European Coal and Steel Community, to Article 7 of the Protocol on the Statute of the Court of Justice of the European Economic Community and to Article 7 of the Protocol on the Statute of the Court of Justice of the European Atomic Energy Community, a Judge should be appointed for the remainder of the term of office of Mr Mertens de Wilmars, HAVE DECIDED AS FOLLOWS: Article 1 Mr RenÃ © Joliet is hereby appointed Judge to the Court of Justice up to and including 6 October 1985. Article 2 This Decision shall take effect on 10 April 1984. Done at Brussels, 26 March 1984. The President M. ROCARD